302 S.W.3d 226 (2009)
Donald ROBERTS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 92452.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Application for Transfer Denied March 2, 2010.
Elizabeth Unger Carlyle, Columbus, MS, for appellant.
Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for respondent.
*227 Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Movant, Donald Roberts, appeals from the judgment denying on the merits after a hearing his motion to reopen his Rule 29.15 post-conviction proceeding. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).